IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                          : NO. 219
                                :
AMENDMENT OF RULE 219(a) OF THE : DISCIPLINARY RULES DOCKET
PENNSYLVANIA RULES OF           :
DISCIPLINARY ENFORCEMENT        :
                                :
                                :
                                :
                                :

                                                     ORDER

PER CURIAM

         AND NOW, this 14th day of March, 2022, it is hereby ORDERED that Rule 219(a)

of the Pennsylvania Rules of Disciplinary Enforcement is amended in the attached form.

This amendment shall be effective for the 2022-23 annual attorney assessment and shall

continue until further Order of this Court.

         Pursuant to Rule 103 of the Pennsylvania Rules of Judicial Administration, the

immediate amendment of Rules 219(a) of the Pennsylvania Rules of Disciplinary

Enforcement is required in the interest of efficient administration.

         This ORDER shall be processed in accordance with Rule 103(b) of the

Pennsylvania Rules of Judicial Administration and shall be effective immediately.



Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.